Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 10/03/2022 have been received and entered. Applicant has amended claims 1, 11, and 12. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments page 8, with respect to the objection(s) of the claims have been fully considered and are persuasive. Therefore, the objection(s) has been withdrawn.
 Applicant’s arguments, see Applicant Arguments pages 8-13, with respect to the rejection(s) of the independent claims 1, 11, and 12 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities: the preamble for independent method claim 1 should recite “An information processing method to be performed by an information processing apparatus that communicates with a communication apparatus”, to be consistent with the other independent method claim 12.  Appropriate correction is required.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “registration unit”, “reading unit”, “writing unit”, “defining unit”, and “determining unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim limitations “registration unit”, “reading unit”, “writing unit”, “defining unit”, and “determining unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function but there is no disclosure of any particular structure, either explicitly or inherently, to perform the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform (&) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claim 1-10 are allowed pending the resolution of the claim objection to claim 1 stated above.  Claims 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches an information processing method in an information processing system including a communication apparatus including a memory storing instructions and at least one processor that executes the stored instructions and configures the communication apparatus to operate as a first communication unit that performs communication via a predetermined wireless communication, and an information processing apparatus including a memory storing instructions and at least one processor that executes the stored instructions and configures the communication apparatus to operate as a second communication unit that performs communication via the predetermined wireless communication, the information processing method comprising: the defined structure of the decrypted first information corresponds with the predetermined second information.   
  teaches writing, in response to a user operation, by the communication apparatus, key information used to generate a decryption key and first information having a predefined structure that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area of the communication apparatus that is accessible by the information processing apparatus, reading, in response to receipt of the user operation, by the second communication unit of the information processing apparatus, the key information and the first information that have been written into the storage area of the communication apparatus.  
  teaches the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus; performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key, and wherein the predetermined second information has been stored in advance of the registration process and without communicating with the communication apparatus.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, and 12.
Although Poltorak discloses an information processing method in an information processing system including a communication apparatus including a memory storing instructions and at least one processor that executes the stored instructions and configures the communication apparatus to operate as a first communication unit that performs communication via a predetermined wireless communication, and an information processing apparatus including a memory storing instructions and at least one processor that executes the stored instructions and configures the communication apparatus to operate as a second communication unit that performs communication via the predetermined wireless communication, the information processing method comprising: the defined structure of the decrypted first information corresponds with the predetermined second information, Poltorak does not disclose writing, in response to a user operation, by the communication apparatus, key information used to generate a decryption key and first information having a predefined structure that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area of the communication apparatus that is accessible by the information processing apparatus, the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus; reading, in response to receipt of the user operation, by the second communication unit of the information processing apparatus, the key information and the first information that have been written into the storage area of the communication apparatus; defining a structure of the decrypted first information that has been decrypted by using the generated decryption key; determining whether the defined structure of the decrypted first information corresponds with predetermined second information having a same structure as the defined structure and stored in the information processing apparatus; -and performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key, and not performing, by the information processing apparatus, the registration process when it is determined by the information processing apparatus that the defined structure of the decrypted first information does not correspond with the predetermined second information, wherein the predetermined second information has been stored in advance of the registration process and without communicating with the communication apparatus.  Furthermore, the Examiner notes prior art teachings, such as Lee, which teaches writing, in response to a user operation, by the communication apparatus, key information used to generate a decryption key and first information having a predefined structure that is encrypted by using an encryption key corresponding with the generated decryption key, into a storage area of the communication apparatus that is accessible by the information processing apparatus, reading, in response to receipt of the user operation, by the second communication unit of the information processing apparatus, the key information and the first information that have been written into the storage area of the communication apparatus; and Matsumoto, which teaches the key information and the first information stored in the storage area being readable by the second communication unit of the information processing apparatus; performing, by the information processing apparatus, a registration process for registering the communication apparatus with an application executing on the information processing apparatus when it is determined by the information processing apparatus that the decryption key is generated from the key information, that the first information is decrypted by using the generated decryption key, and wherein the predetermined second information has been stored in advance of the registration process and without communicating with the communication apparatus. However, the Examiner notes that the prior art does not properly disclose defining a structure of the decrypted first information that has been decrypted by using the generated decryption key; determining whether the defined structure of the decrypted first information corresponds with predetermined second information having a same structure as the defined structure and stored in the information processing apparatus; and not performing, by the information processing apparatus, the registration process when it is determined by the information processing apparatus that the defined structure of the decrypted first information does not correspond with the predetermined second information.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-10 and 13-17 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Note
The Examiner reached out to the Applicant’s representative to discuss possible Examiner’s Amendment on 11/10/2022 in order to place this application in allowable condition.  However, response was not received in due time and agreement was not reached. For more information, please refer to the Examiner’s Interview Summary filed with this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/AMIE C. LIN/Primary Examiner, Art Unit 2436